Exhibit 10.1
AGREEMENT AND PLAN OF MERGER


           This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of
November __, 2013 (the “Execution Date”) , by and among PREMIER ALLIANCE GROUP,
INC., a Delaware corporation (“Premier”), ROOT9B PARTNERS, LLC, a North Carolina
limited liability company (“Merger Sub”) and ROOT9B, LLC a Colorado limited
liability company (“Root9B”). Eric Hipkins (“Hipkins”) is a party to this
Agreement solely for purposes of the Articles listed on the signature
page.  Upper case terms that are not defined on their first use in this
Agreement will have the definitions given them in Article XI.


ARTICLE I
THE MERGER


Section 1.1                      The Merger.  At the Effective Time and upon the
terms and subject to the conditions set forth in this Agreement and in
accordance with applicable provisions of the NCLLCA and the CCBA, Merger Sub
shall be merged with and into Root9B (the “Merger”), with Root9B being the
surviving entity of the Merger (the “Surviving Entity”) and becoming a
wholly-owned subsidiary of Premier.  Following the Merger, the separate
existence of Merger Sub shall cease.


Section 1.2                      Effects of Merger.  The Merger will have the
effects stated in the NCLLA and the CCBA. The Merger will be effective on the
date and time that is the later of the effectiveness of the filing of the two
Articles of Merger (the “Effective Time”).


Section 1.3                      Governance of Surviving Entity.  Effective
immediately following the Merger, the operating agreement of Merger Sub in the
form attached as Exhibit A shall be the operating agreement of the Surviving
Entity, until amended in accordance with its terms and applicable Law. As of the
Effective Time, the officers of the Surviving Entity will be those individuals
listed on Schedule 1.3, each of whom shall serve in such capacity until his
successor is duly elected or appointed and qualified.


Section 1.4                      Merger Shares and Cash Consideration.


           (a)           At the Effective Time, by virtue of the Merger, and
without further action by any person or entity, the Root9B Interests shall
automatically be converted into the right to receive the Merger Shares and the
Cash Consideration, and Premier will receive and be the owner of all of the
Root9B Interests.


           (b)           Premier will issue the Escrow Shares in the name of
Eric Hipkins, who will be the legal and beneficial owner of those shares but
will deliver the certificate for those shares together with a blank assignment
separate from certificate to the Escrow Agent, to be governed by the terms of
the Escrow Agreement.  Premier will issue the remaining Merger Shares to the
members of Root9B as shown in Schedule 1.4.


 
 

--------------------------------------------------------------------------------

 
           (c)           Premier will pay the Cash Consideration to the members
of Root9B as shown on Schedule 1.4.  Notwithstanding the foregoing, in the event
that the Working Capital is less than the Working Capital Threshold (as
determined immediately prior to the Effective Time), the Cash Consideration will
be reduced in an amount equal to the difference, and if more than the Working
Capital Threshold, the Cash Consideration will be increased in an amount equal
to the difference (“Positive Working Capital Amount”).  In the event of any
adjustment to the Cash Consideration, the amount of Cash Consideration payable
to each member of Root9B will be adjusted in proportion to the Merger
Consideration otherwise payable or issuable to that individual.  The provisions
of this Section 1.4(c) are based on Schedule A, Working Capital Computation,
annexed hereto.  Within 30 days after the Effective Time, Root9B shall, by
Hipkins, deliver a balance sheet as of the Effective Time (the “Closing Balance
Sheet”).  If the Closing Balance Sheet, using the methodology of Schedule A,
indicates a different amount of Working Capital than Schedule A, then if
greater, the difference shall be paid to Hipkins, and if less, Hipkins shall be
responsible for the prompt payment of the difference to Premier.


Section 1.5                      Tax Consequences.  The parties intend that the
Merger constitute a reorganization within the meaning of Section 368(a) of
Code.  Each party shall use its commercially reasonable efforts to cause the
Merger to be so qualified, shall report the Transactions in a manner consistent
with such reorganization treatment and shall not take any position inconsistent
with that treatment in any Tax Return, refund claim, litigation or
otherwise.  Neither Root9B nor Premier is aware of any fact, condition, or other
circumstance, that could reasonably be expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the
Code.  The parties adopt this Agreement as a plan of reorganization within the
meaning of the Code.


Section 1.6                      Deliveries of Parties.  The parties will
deliver the following additional items at the Effective Time:


Delivery
By
A copy of an action of the manager and members of Root9B authorizing the
execution, delivery and performance of this Agreement, the Related Documents and
the Transactions certified by the CEO of Root9B as being true and correct copies
of the original subject to no modifications or amendments.
Root9B
All authorizations, consents, approvals, and permits referenced in this
Agreement including but not limited to consents required in connection with any
contract to which Root9B is a party.
Root9B
The Escrow Agreement.
Escrow Agent
Hipkins
Premier
The Employment Agreements.
Root9B
and the employee
Non-Competition Agreements.
Premier and Hipkins and Morris

 
 
 

--------------------------------------------------------------------------------

 
A copy of resolutions of the Board of Directors of Premier authorizing the
execution, delivery and performance of this Agreement, the Related Documents,
and the Transactions certified by the Secretary of Premier as being a true and
correct copy of the original subject to no modifications or amendments.
Premier
A copy of resolutions of the manager of Merger Sub authorizing the execution,
delivery and performance of this Agreement, the Related Documents, and the
Transactions.
Merger Sub
Releases.
Root9B Interest holders
Such other instruments as shall be necessary or appropriate to carry out and
effect the purpose and intent of this Agreement and the Transactions.
All parties



           The Closing and all  deliveries shall take place at the offices of
counsel for Premier unless otherwise agreed, immediately prior to the Effective
Time (the “Closing”).




ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ROOT9B


Root9B and Hipkins hereby represent and warrant to Premier and Merger Sub, as of
the Execution Date and as of the moment immediately prior to Closing as follows
(the Disclosure Schedule referred to herein being an integral part of these
representations and warranties):


Section 2.1                      Organization and Qualification; Investments.


           (a)           Root9B is a limited liability company duly organized,
validly existing and in good standing under the laws of Colorado with all
requisite power and authority to own its assets, lease its properties, and to
conduct its business as it is presently conducted.  Root9B is qualified to do
business and is in good standing in each jurisdiction where it conducts the
Business.  Those jurisdictions are listed on Schedule 2.1(a).


           (b)           Root9B does not have any affiliates or hold any direct
or indirect equity investments in other businesses, joint ventures, partnerships
or other entities.


           (c)           Schedule 2.1(c) has complete copies of Root9B's
Governance Documents, foreign qualification documents, and a list of Root9B’s
officers.


           (d)           The Root9B Interests are uncertificated.


Section 2.2.                      Authorization.  Root9B has full power and
authority to perform its obligations under this Agreement and consummate the
Transactions.  Root9B's execution and delivery of this Agreement and the Related
Documents and its performance of the Transactions have been duly authorized by
all requisite action, including, without limitation, by
 
 
 

--------------------------------------------------------------------------------

 
Root9B's managers and members.  This Agreement and the Related Documents have
been duly and validly executed and delivered by Root9B and constitute legal,
valid and binding obligations of Root9B, enforceable in accordance with their
terms, except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency or similar laws relating to creditors' rights and
remedies generally.


Section 2.3.                      No Violation.  Neither the execution and
delivery of this Agreement or the Related Documents by Root9B and the
performance of Root9B's obligations nor the completion of the Transactions will:


           (a)           violate or result in any breach of any provision
of  Root9B's Governance Documents;


           (b)           except as set forth on Schedule 2.3(b) violate,
conflict with or result in a violation or breach of, or constitute a default
(with or without due notice or lapse of time or both) under, or permit the
termination of, or require the consent of any other party to, or result in the
acceleration of, or entitle any party to accelerate (whether as a result of a
change in control of any Root9B or otherwise) any obligation under, or result in
the loss of any benefit under, any agreement to which Root9B is a party, or give
rise to the creation of any Encumbrance upon any of the assets of Root9B; or


           (c)           violate any order, writ, judgment, injunction, decree,
statute, law, rule, regulation or ordinance of any Governmental Authority
applicable to Root9B or the Assets.


Section 2.4.                      Ownership.  Schedule 2.4 lists the name,
address and interest of each person or entity that has any Root9B Interest or
the right by any means to acquire such interest.


Section 2.5.                      Consents and Approvals.  Except as listed on
Schedule 2.5, no filing or registration with, no notice to, and no permit,
authorization, consent or approval of any Governmental Authority or any other
person is necessary for Root9B to execute and deliver this Agreement and the
Related Documents, including all contract and lease assignments or to enable
Premier after the Closing to continue to conduct the Business as presently
conducted.


Section 2.6.                      Financial Statements. Schedule 2.6 contains
Root9B’s:  (i) compiled balance sheet for December 31, 2012; (ii) compiled
Balance Sheet for September 30, 2013 (the “Balance Sheet Date”); (iii) compiled
statement of profit and loss for calendar year 2012; and (iv) compiled statement
of profit and loss for the 9 month period ending on September 30, 2013 (the
“Financial Statements”). The Financial Statements are accurate in all material
respects and have been prepared from the books and records of Root9B and in
accordance with GAAP (except for the absence of notes) consistently applied and
fairly present the financial condition of Root9B as of the dates indicated and
the results of the operations of Root9B for the periods indicated.


 
 

--------------------------------------------------------------------------------

 
Section 2.7.                      Absence of Undisclosed Liabilities.  Except as
set forth on Schedule 2.7, on the Balance Sheet Date, Root9B had no liability
(whether accrued, absolute, contingent or otherwise, and whether then due or to
become due) nor loss contingency, except as reflected on the Financial
Statements, which would be required to be included therein in accordance with
GAAP consistently applied, and Root9B has no Knowledge of any valid basis for
the assertion of any such liability or loss contingency.


Section 2.8.                      Absence of Certain Changes.  Except as set
forth in Schedule 2.8, since the Balance Sheet Date, Root9B has conducted its
business in the usual ordinary course, and, without limiting the generality of
the foregoing, since such date, there has not been;


           (a)           any Material Adverse Effect;


           (b)           any capital expenditure or commitment in excess of
$5,000 individually or $10,000 in the aggregate;


           (c)           any sale, lease, license, Encumbrance or other transfer
or disposition of any assets or properties of Root9B, except in the ordinary
course of its business;


           (d)           any forgiveness or cancellation of any debts or claims,
or, except in the ordinary course, any discharge or satisfaction of any
encumbrance or payment of any liability or obligation, of Root9B;


           (e)           any change in Root9B's credit practices or any creation
or assumption of indebtedness for money borrowed, or any making of loans,
advances or capital contributions;


           (f)           any adoption of a new Benefit Plan;


           (g)           any entry into or commitment to enter into any contract
of the type required to be disclosed herein by Root9B or any change or amendment
to any such contract, or any entry into any or commitment to enter into any
contract with an affiliate of Root9B;


           (h)           any damage, destruction or loss to the properties or
assets owned, leased or used by Root9B, whether or not covered by insurance;


           (i)           any change by Root9B in its financial or tax accounting
principles or methods;


           (j)           any acquisition (by merger, consolidation or
acquisition of stock or assets) by Root9B of any business entity or division or
assets thereof;


 
 

--------------------------------------------------------------------------------

 
           (k)           any loss of any customer or project by Root9B; or


           (l)           any resignation or termination of employment of any
employee of Root9B and Root9B has no Knowledge of any such impending resignation
of any employee nor any compensation increase however made.


Section 2.9.                      Litigation.  Except as set forth in Schedule
2.9, there are no Claims pending or, to the Knowledge of Root9B, threatened
against or affecting Root9B or any of its properties, assets or rights before
any Governmental Authority, or otherwise (“Existing Litigation”). Root9B has no
Knowledge of any fact or condition which could reasonably be expected to serve
as a basis for the assertion of any Claim.  There is no Claim initiated by
Root9B pending or that Root9B intends to initiate or is considering initiating.


Section 2.10.                                Title to Assets.  Except as set
forth in Schedule 2.10: (i) Root9B has good and marketable title to all of the
Assets; and (ii) the Assets are free and clear of any and all liens and
encumbrances (except for those Assets disposed of in the ordinary course of
business).  Schedule 2.10 lists all of the Assets that are individually or in
the aggregate material to Root9B which are not owned by Root9B.  Except as set
forth in Schedule 2.10 and for items that by their nature are portable, such as
laptop computers, pads, cell phones, and vehicles, all of the Assets are located
at Root9B's facilities in Colorado and Texas.


Section 2.11.                                Assets Sufficient.  The Assets are,
in all respects, sufficient for the conduct of normal and customary operations
of the business as presently conducted by Root9B.


Section 2.12.                                Contracts.


           (a)            Schedule 2.12(a) sets forth a complete and accurate
list of: (i) Ordinary Course Contracts (those entered into in the ordinary
course, including purchase orders, payables and supplier agreements), which
involve obligations (contingent or otherwise) of, or payments to, Root9B in
excess of $10,000; (ii) the license of any patent, copyright, trade secret or
other proprietary right to or from Root9B; (iii) provisions restricting or
affecting the development, distribution or provision of the products or services
of Root9B; (iv) indemnification by or to Root9B; (v) obligations of Root9B which
are not terminable by Root9B upon no more than ninety (90) days' notice; (vi)
purchase of capital equipment any unit of which costs more than $10,000; (vii)
non-competition; (viii) employment; (ix) consulting and (x) agency agreements
((ii) – (x) collectively referred to as the "Material Contracts").  The Ordinary
Course Agreements and Material Contracts were negotiated at arms' length and in
good faith by Root9B.


           (b)           Schedule 2.12(b) sets forth a complete and accurate
list of all guarantees, loans or other financing agreements pursuant to which
Root9B is or may be liable as guarantor, obligor or payor or otherwise for the
guarantee of such payment and the amounts thereof (the "Debt Contracts").


 
 

--------------------------------------------------------------------------------

 
           (c)           Other than as set forth in Schedule 2.12(c), Root9B is
not in default with respect to any obligation to be performed under any Material
Contract or Debt Contract, and to the Knowledge of Root9B, each other party to a
Material Contract or Debt Contract is not in default with respect to any
obligation to be performed.


           (d)           Except as set forth in Schedule 2.12(d), no consent by,
notice to or approval from any third party is required under any Material
Contract or Debt Contract as a result of or in connection with the execution,
delivery or performance of this Agreement and/or the Related Documents or the
consummation of the Transactions.


           (e)           Schedule 2.12(e) sets forth any restriction on the
conduct of the business of Root9B imposed on Root9B under (i) any Law or a
Governmental Authority; or (ii) any covenant or agreement.


Section 2.13.                                Benefit Plans; Labor Relations.


           (a)           Schedule 2.13(a) contains a complete and accurate list
of each Benefit Plan.


           (b)           With respect to each Benefit Plan, Root9B has delivered
to Premier: (i) an accurate and complete copy of any Benefit Plan and its
amendments that is in writing; and (ii) an accurate and detailed written
description or any unwritten Benefit Plan; (iii) any related trust or other
funding documents, and (iv) any reports or summaries required by any
Governmental Authority relating to a Benefit Plan.


           (c)           Root9B is not a party to any collective bargaining
agreement or other labor agreement with any union or labor organization, and to
the Knowledge of Root9B, there is no activity or proceeding of any labor
organization or employee group to organize any such employees.


           (d)           Schedule 2.13(d) contains a complete and accurate list
of the following information for each employee of Root9B, including each
employee on leave of absence: name, job title; current compensation paid or
payable and any change in compensation since January 1, 2013; vacation accrued
through the Balance Sheet Date; and eligibility to participate under any Benefit
Plan.


Section 2.14.                                Taxes.


           (a)           Except as set forth in Schedule 2.14(a), Root9B has:


                      (i)           timely filed or caused to be filed with
appropriate Taxing Authorities all Tax Returns required to be filed by it;


 
 

--------------------------------------------------------------------------------

 
                      (ii)           made available to Premier complete and
accurate copies of schedule C (relating to Roo9B) of  Hipkins' federal income
Tax Returns for 2010, 2011, and 2012; and


                      (iii)           paid or caused to be paid all Taxes
(including any additions or
penalties if any) if any required to be paid by Root9B in respect of the periods
for which its Tax Returns are due.


           (b)           Root9B is not a party to any action, suit or proceeding
with any Taxing Authority for the assessment or collection of Taxes related to
Root9B or the Business, nor is any claim or assessment for collection of Taxes
been asserted against it, and there is no audit examination, deficiency or
refund litigation or matter in controversy outstanding with respect to any
Taxes.


           (c)           The Tax Returns are complete and accurate in all
respects, and are in compliance, in all respects, with all applicable Tax
statutes, Laws, rules and regulations.  No tax returns of Root9B have been
audited.


Section 2.15.                                Environmental Matters.  Except as
disclosed in Schedule 2.15: (i) Root9B is in full compliance with all
Environmental Laws, (ii) Root9B has obtained all permits required under any
Environmental Law, and (iii) Root9B does not have Knowledge of any notice of any
Claim brought by or before any Governmental Authority relating to (A) any
alleged noncompliance with any requirement of any Environmental Law or (B) the
presence or alleged presence of Hazardous Substances in or upon any Root9B
Facilities and whether against Root9B or any of the assets or properties of
Root9B, and Root9B has no Knowledge of any basis for any such notice or actions.


Section 2.16.                                Compliance with Laws.


           (a)           Schedule 2.16(a) sets forth all of the licenses,
franchises, permits, consents and authorizations necessary for the lawful
conduct of the business of Root9B.  Except as set forth in Schedule 2.16(a),
Root9B properly holds, and at all relevant times has held, all material
licenses, franchises, permits, consents and authorizations necessary for the
lawful conduct of its business, and the business is not being and, during the
relevant statute of limitations period, has not been conducted in violation of
any Law applicable to the Business or the Assets.


           (b)           Root9B has not received any notification of any failure
by Root9B to comply with any Law applicable to it.


Section 2.17.                                Absence of Questionable
Payments.  Neither Root9B nor any of its managers, officers, employees or
consultants acting on behalf of the Business, nor any other person acting on
their behalf or on behalf of the Business:


           (a)           has made any political contributions in violation of
Law;


 
 

--------------------------------------------------------------------------------

 
           (b)           has received any payments, services or gratuities in
connection with the business which were not legal to receive or which Root9B or
such persons should have known were not legal for the payor or the provider to
make or provide; or


           (c)           has made any unlawful payments or given or agreed to
give any gift or similar benefit of more than nominal value in connection with
the business to governmental officials in their individual capacities for the
purpose of assisting Root9B in securing or retaining any business opportunity,
contract, permit or license or in conducting the usual and customary operations
of the business or in clearing the shipment of goods through customs in any
country.


Section 2.18.                                Brokers' Fees and
Commissions.  Neither Root9B nor any of its managers, officers, employees or
consultants has employed any investment banker, broker, finder or intermediary,
and no fee or other commission is owed to any third party, in connection with
the Transactions.


Section 2.19.                                Proprietary Rights.


           (a)           Schedule 2.19(a) is a complete and accurate list of all
patents, copyrights, trademarks, trade names and trade secrets in which Root9B
has proprietary rights and which relates to the Business (the "Proprietary
Rights").  The Proprietary Rights are all those necessary for the ordinary and
usual conduct of the Business prior to and after the Effective Time.


           (b)           To the best of Root9B's Knowledge the use of the
Proprietary Rights does not infringe upon the rights of any other person or
entity.  Root9B has not received any notice of a claim of such infringement nor
were any such claims the subject of any action, suit or proceeding involving
Root9B.


           (c)           Root9B has no Knowledge of any infringement or improper
use by any third party of the Proprietary Rights, nor has Root9B instituted any
action, suit or proceeding in which an act constituting an infringement of any
of the Proprietary Rights was alleged to have been committed by a third party.


           (d)           Except as set forth in Schedule 2.19(d), there are no
licenses, sublicenses or agreements relating to (i) the use by third parties of
any of the Proprietary Rights or (ii) the use by Root9B of any of the
Proprietary Rights, and, to the best of Root9B's Knowledge, there is no party
with an adverse interest or claim affecting any of the Proprietary Rights.


           (e)           Schedule 2.19(e) identifies (i) all of the software and
computer databases (collectively, the "Software and Databases") that are used in
the conduct of the Business, (ii) states whether such Software and Databases are
owned by or licensed to Root9B and, (iii) if licensed to Root9B, the name of the
licensor and if licensed, the terms thereof.  Except as set forth on Schedule
2.19(e), Root9B has all legal right to use the Software and Databases as they
are currently being used, and Root9B will continue to have the legal right to
use the
 
 
 

--------------------------------------------------------------------------------

 
Software and Databases in this manner following the consummation of the
Transactions.  The use of the Software and Databases does not infringe upon the
rights of any other person or entity, nor has Root9B received any notice of a
claim of such infringement.  Except as listed on Schedule 2.19(e), there are no
licenses, sublicenses or other agreements relating to the use of the Software
and Databases granted by Root9B.


Section 2.20.                                Accounts Receivable; Payables.


           (a)           Except as set forth in Schedule 2.20, all outstanding
accounts and notes receivable reflected on the Financial Statements and that are
realized by Root9B between the Balance Sheet Date and the Effective Time
(collectively, the "Closing Accounts Receivable"), are due and valid claims
against account debtors for goods or services delivered or rendered, and subject
to no defenses, offsets or counterclaims, except as specifically reserved
against in the Financial Statements.  The accruals or reserves reflected in the
Financial Statements reflect Root9B's historical bad debt experience.  The
Closing Accounts Receivable will be fully collectible except to the extent
reserved or accrued on the Financial Statement or as set forth on Schedule
2.20.  Except as set forth in Schedule 2.20, all Closing Accounts Receivable
arose in the ordinary course of the Business.  Except as set forth in Schedule
2.20, no Closing Accounts Receivable are subject to prior assignment or other
encumbrance.  Except as reflected in the Financial Statements or Schedule 2.20,
Root9B has not incurred any liabilities to customers for discounts, returns,
promotional allowances or otherwise through the date of the Financial
Statements.


           (b)           All obligations of Root9B for money owed, whether in
respect of the payment for goods and services, pursuant to financing
arrangements or otherwise, have been fully reflected in the Financial Statements
or are incurred in the ordinary course of business from and after the date
thereof and through the Effective Time.


Section 2.21.                                Insurance.  Schedule 2.21 sets
forth a complete and accurate list (including the name of the insurer, name,
address and telephone number of the insurance broker or agent, type of coverage,
premium, policy number, limits of liability for personal injury and property
damage and expiration date) of all binders, policies of insurance, self
insurance programs or fidelity bonds, other than bonds for excise taxes and
custom duties (collectively the "Insurance Policies") maintained by Root9B or
for which Root9B is a named insured.  All of the Insurance Policies have been
issued under valid policies or binders for the benefit of Root9B, and are in
amounts and for risks, casualties and contingencies customarily insured against
by enterprises with operations similar to those of Root9B.  All of the Insurance
Policies are currently valid, issued, outstanding and enforceable, and each of
the Insurance Policies shall remain in full force and effect at least through
the respective expiration dates set forth in Schedule 2.21.  There are no
pending or asserted claims against any Insurance Policy as to which any insurer
has denied liability, and there are no claims under any Insurance Policy that
have been disallowed or improperly filed.


 
 

--------------------------------------------------------------------------------

 
Section 2.22.                                Real Estate.


           (a)           Root9B does not own any real property.


           (b)           Schedule 2.22(b) sets forth a complete and accurate
list of all real property leased or subleased by or on behalf of Root9B (the
"Real Estate Leases"), if any.  Root9B has been in peaceable possession of the
premises covered by the Real Estate Leases since the commencement date of the
original term of each Real Estate Lease.   Other than as set forth on Schedule
2.22(b), Root9B has delivered to Premier accurate, correct, and complete copies
of the Real Estate Leases, as amended, which leases, as amended, are in full
force and effect and constitute valid and binding obligations of the respective
parties thereto.  There have not been and there currently are not any defaults
under said leases by any party and no event has occurred which (whether with or
without notice, lapse of time, or the happening or occurrence of any other
event) would constitute a default thereunder entitling the landlord to terminate
the lease.  Subject to obtaining the consents as set forth in the in Section
2.22(b), the continuation, validity, and effectiveness of the Real Property
Leases under the current rentals and other current material terms thereof will
in no way be affected by the Transactions.


Section 2.23.                                Transactions with Insiders.  Except
as set forth in Schedule 2.23, no Insider: (i) owns, directly or indirectly, any
debt, equity or other interest or investment in any corporation, association or
other entity which is a competitor, lessor, lessee, customer, supplier or
advertiser of Root9B, or otherwise has a business relationship with Root9B; (ii)
has pending or, to the Knowledge of Root9B, threatened any Claim against or owes
any amount to, or is owed any amount by, Root9B, other than for amounts accrued
in the ordinary course of employment; (iii) has any interest in or owns any
property or right used in the conduct of the operations of the Business; (iv)
has lent or advanced any money to, or borrowed any money from, or guaranteed or
otherwise become liable for any indebtedness or other obligations of, Root9B,
which loans, debts or guarantees are now outstanding or will be outstanding at
the Effective Time; or (v) is a party to any contract concerning the operations
of the Business (other than employment agreements listed in any schedule to the
Disclosure Schedule).


Section 2.24.                                Regulatory Reports.  Root9B has
filed all reports, registrations and statements, together with any amendments
required to be made with respect thereto, that it was required to file with any
Governmental Authority, and has paid all fees or assessments due and payable in
connection therewith.


Section 2.25.                                Customers of Root9B.  Except as set
forth on Schedule 2.25, Root9B does not Know of any fact, condition or event
(including, without limitation, the consummation of the Transactions) which
would adversely affect the relationship of Root9B with any existing or potential
customer.


 
 

--------------------------------------------------------------------------------

 
Section 2.26.                                Powers of Attorney;
Guaranties.  Except as set forth on Schedule 2.26, Root9B has not granted any
power of attorney, revocable or irrevocable, that currently remains outstanding,
nor does there exist any obligation or liability on the part of Root9B, either
actual, accrued, accruing or contingent, as guarantor, surety, co-signer,
endorser, co-maker or indemnitor in respect of the obligation of any person,
firm, organization or other entity.


Section 2.27.                                Bank Accounts.  Schedule 2.27 sets
forth a full description of each bank account of Root9B and the signers thereon,
and the number of signers needed to authorize payments.


Section 2.28.                                Untrue or Misleading
Statements.  No representation or warranty contained in this Article II contains
any untrue statement of a material fact or omits to state a material fact
required to be stated herein or necessary in order to make the statements
herein, in light of the circumstances under which they are made, not misleading.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
PREMIER AND MERGER SUB


Premier and Merger Sub hereby represent and warrant to Root9B and Hipkins, as of
the Execution Date and immediately prior to Effective Time, as follows:


Section 3.1.                      Organization and Qualification.  Merger Sub is
a limited liability company duly organized, validly existing and in good
standing under the laws of North Carolina, with all requisite power and
authority and legal right to own assets and to lease properties.  Merger Sub has
no assets or liabilities other than its rights and obligations under this
Agreement.  Merger Sub has no current business or activities other than the
Transactions.  Merger Sub is a wholly-owned subsidiary of Premier. Premier is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of Delaware.


Section 3.2.                      Authorization.  Each of Premier and Merger Sub
has full entity power and authority to execute and deliver this Agreement and
the Related Documents and to consummate the Transactions.  The execution and
delivery of this Agreement and the Related Documents by Premier and Merger Sub
and the performance by Premier and Merger Sub of their respective obligations
have been duly authorized by all requisite corporate or legal action.   This
Agreement and the Related Documents have been duly and validly executed and
delivered by Premier and Merger Sub and constitute the legal, valid and binding
obligation of Premier and Merger Sub, enforceable against Premier and Merger Sub
in accordance with their terms, except to the extent that such enforcement may
be subject to applicable bankruptcy, insolvency, or similar laws relating to
creditors' rights and remedies generally.


Section 3.3.                      No Violation.  Neither the execution and
delivery of this Agreement and the Related Documents by Premier and Merger Sub,
nor the performance by Premier of its obligations hereunder, will:


 
 

--------------------------------------------------------------------------------

 
           (a)           violate or result in any breach of any provision of the
Governance Documents of Premier or Merger Sub; or


           (b)           violate any order, writ, judgment, injunction, decree,
statute, rule or regulation of any court or Governmental Authority applicable to
Premier or Merger Sub.


Section 3.4.                      Consents and Approvals.  Except as listed on
Schedule 3.4, no filing or registration with, no notice to and no permit,
authorization, consent or approval of any third party or any Governmental
Authority not heretofore delivered to Root9Bs is necessary for Premier's and
Merger Sub’s consummation of the Transactions.


Section 3.5.                      Brokers' Fees and Commissions.  Neither
Premier nor any of its shareholders, directors, officers, employees or
consultants has employed any investment banker, broker, finder or intermediary,
and such no fee or other commission is owed to any third party, in connection
with the Transactions.


Section 3.6.                      Untrue or Misleading Statements.  No
representation or warranty contained in this Article III contains any untrue
statement of a material fact or omits to state a material fact required to be
stated herein or necessary in order to make the statements herein, in light of
the circumstances under which they are made, not misleading.


Section 3.7.                      SEC Reports.  As of the time it was filed with
the Securities and Exchange Commission (the “SEC”) (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing), each document filed by Premier with the SEC (the “Securities
Documents”):  (i) complies in all material respects with the applicable
requirements of the Securities Act or the Exchange Act  (as the case may be);
and (ii) does not contain untrue statements of a material fact, or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.  Since March 31, 2013, there has not occurred any Material Adverse
Event which would require public disclosure and which has not been disclosed in
SEC filings. To the knowledge of Premier, the SEC is not planning any
investigation or inquiries into the financial statements or filings of Premier,
but is reviewing recent filings relating to a restatement related to accounting
for certain warrants.


Section 3.8                      Registration.  The Merger Shares are being
issued from the authorized but unissued shares of Premier.  The Merger Shares
are duly authorized and when issued will be fully paid and nonassessable.  The
Merger Shares are of the same class and series, and have the same rights,
preferences and privileges set forth in Premier’s certificate of incorporation,
as amended to date, and as the Premier common stock currently registered and
trading on the OTC Bulletin Board market.


Section 3.9                      Option Plan.  The Option Plan has been approved
by the stockholders of Premier. Premier has reserved sufficient shares of its
common stock for issuance under the Option Plan as referred to in this
Agreement. The Option Plan permits the issue of incentive stock options to
employees of subsidiaries.  Options issued pursuant to the Option Plan
 
 
 

--------------------------------------------------------------------------------

 
are exempt from registration requirement of Section 5 of the Securities
Act.  All of the shares of Premier common stock reserved for issuance under the
Option Plan have been registered on Form S-8 and will be freely tradable and not
subject to any resale restrictions.


Section 3.10                      Rule 16a-1 and Rule 144.  It is not the
intention of Premier that any person who will be a member of Root9B at the
Effective Time will perform policy-making functions for Premier and, based on
that intention, it is the expectation of Premier that no such person will be
designated by Premier as an “officer” of Premier, as that term is defined in
Rule 16a-1 promulgated under the Exchange Act.  No person who is a member of
Root9B at the Effective Time will be considered an “affiliate” for purposes of
the application of Rule 144.


Section 3.11                                Capitalization.  The fully-diluted
capitalization of Premier is as shown on Schedule 3.10.


ARTICLE IV
PRE-CLOSING COVENANTS


The following covenants will be in force for the period between the Execution
Date until the earlier of the Effective Time or the termination of this
Agreement:


Section 4.1.                      Conduct of the Business Prior to the Effective
Time.  Root9B agrees that, except as expressly contemplated or permitted by this
Agreement or to the extent that Premier shall otherwise consent in writing,
Root9B shall carry on the Business in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted in all material respects
and not make any increase in compensation.  Root9B agrees to promptly notify
Premier within two (2) business days of any event or series of events which has
resulted in any of the representations and warranties as to Root9B being
misleading in any material respect (receipt of such notice will not be a waiver
with respect to the same).  Without limiting the generality of the foregoing,
prior to the Effective Time, and except as expressly contemplated or permitted
by this Agreement, Root9B will not, without the prior written consent of
Premier, take any action that would require a change to Schedule 2.8.


Section 4.2.                      Access to Information.  At reasonable times
without causing unreasonable disruption to the Business, Root9B shall give
Premier and its authorized representatives full access to all personnel, offices
and other facilities, and to all books and records of Root9B (including, without
limitation, Tax Returns and accounting work papers) and will permit Premier to
make, and will fully cooperate with regard to, such inspections in order to
conduct, among other things, interviews of individuals and visual inspections of
facilities as Premier may reasonably require and will fully cooperate in such
interviews and inspections and will cause Root9B's officers to furnish to
Premier such financial and operating data and other information with respect to
the Business and the Assets as Premier may from time to time reasonably request.


 
 

--------------------------------------------------------------------------------

 
Section 4.3.                      Maintenance of Employee and Customer
Relations.  Root9B shall use all commercially reasonable efforts to retain the
services and goodwill of its employees and consultants and to maintain the
goodwill of its customers, and shall not take, nor permit any manager, officer,
employee, agent or contractor of Root9B to take, any action (i) with respect to
any employee, which action is intended to solicit, entice, persuade or induce
such employee to terminate his or her employment with Root9B, and (ii) with
respect to its customers, which action is intended to cause its customers, to
terminate or substantially diminish their business dealings with Root9B.


Section 4.4.                      All Reasonable Efforts.  Each of the parties
agrees to use all commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done as promptly as practicable, all
things necessary, proper and advisable under Laws to consummate the Transactions
including, without limitation, fulfillment of the Conditions of Closing set
forth in Article V.


Section 4.5.                      Consents and Approvals.  The parties each will
cooperate with one another and use all reasonable efforts to prepare all
necessary documentation to effect promptly all necessary filings and to obtain
all necessary permits, consents, approvals, orders and authorizations of or any
exemptions by, all third parties and Governmental Authorities necessary to
consummate the Transactions.


Section 4.6.                      Public Announcements.  Premier and Root9B will
consult with each other and will mutually agree upon the content and timing of
any press releases or other public statements with respect to the Transactions
and shall not issue any such press release or make any such public statement
prior to such consultation and agreement, except as may be required by
applicable Law or based upon the advice of counsel that such disclosure would be
required under applicable securities Laws.


Section 4.7.                      Confidentiality.  Root9B shall not use,
publish, or disclose to any other person any confidential or proprietary
information; provided, however, that the foregoing restrictions shall not apply
to information: (a) that is necessary to enforce the rights of Root9B under, or
defend against a claim asserted under, this or any other agreement with Premier;
or (b) that is necessary or appropriate to disclose to any Governmental
Authority having jurisdiction over Root9B, or as otherwise required by Law.


Section 4.8.                      Disclosure Supplements.  Each party will
promptly provide written supplemental disclosure with respect to any matter of
the type called for in the Disclosure Schedule although occurring after the
Execution Date, which disclosure shall not, however, be deemed to have modified
the Disclosure Schedule in any respect.


Section 4.9.                      Restrictions on Transfer.  Except as expressly
provided in this Agreement, Root9B will not directly or indirectly sell, assign,
transfer, give, pledge, encumber or otherwise dispose of any portion of the
Assets except in the ordinary course of the Business nor to enter into any
merger or similar transaction affecting Root9B or which would adversely affect
consummation of the Transactions, and Root9B further agrees not to enter into
any agreement relating to these matters or to conduct any discussions related to
any of these matters.


 
 

--------------------------------------------------------------------------------

 
Section 4.10.                                Employees Continued Association
with the Business.  Premier, on behalf of the Surviving Entity, will make an
offer of at will employment to Eric Fleming, James McCarter, Erika Hipkins and
Dane Stuckey on terms no less favorable that those shown on Schedule
2.13(d).  Root9B will facilitate Premier’s negotiation for employment of such
employees if any.  Premier will have no obligation to such employees for any
compensation, benefits, severance, or similar items for or relating to the
period on or prior to the Effective Time, and Root9B shall not be considered a
third party beneficiary of any employment or benefits provided such employees.


ARTICLE V
CONDITIONS TO CLOSING


Section 5.1                      The obligation of each of Premier and Merger
Sub to consummate the Transactions is subject to the satisfaction of each of the
following conditions, any one or more of which may be waived at the sole option
of Premier or Merger Sub:


           (a)           Representations and Warranties.  The representations
and warranties of Root9B contained in this Agreement shall be true and correct
in all material respects when initially made and as of the Effective Time.


           (b)           Covenants.  Root9B shall have performed and complied in
all material respects with all covenants required by this Agreement to be
performed and complied with by Root9B on or prior to the Effective Time.


           (c)           Proceedings.  No action, proceeding or order by
Governmental Authority or any other person shall have been instituted,
threatened whether orally or in writing, or entered concerning Root9B or the
Business or restraining any of the Transactions.


           (d)           No Material Adverse Change.  No adverse change in the
results of operations, assets, properties, financial condition, business or
prospects of Root9B shall have occurred, and Root9B shall not have suffered any
material loss or damages to any of its properties or Assets, whether or not
covered by insurance and whether or not such change shall have been caused by
the deliberate act or omission of Root9B, since the Balance Sheet Date.


           (e)           Government Approvals and Required Consents.  All
necessary consents of any filings with any Governmental Authority or other
person required to be made or obtained by Root9B relating to the consummation of
the Transactions shall have been obtained and made and no action or proceeding
shall have been instituted or threatened which could affect, restrain or
prohibit any of the Transactions.


           (f)           No Outstanding Accounts Payable, Etc.  As of the
Effective Time, Root9B shall have no (a) accounts payable that are outstanding
for more than sixty (60) days; or (b) debts, liabilities or obligations,
contingent or otherwise, except as incurred in the normal course of the Business
and disclosed, in writing, to Premier prior to Effective Time.


 
 

--------------------------------------------------------------------------------

 
           (g)           Termination of Employment Agreements.   As of the
Effective Time, all employment agreements between Root9B and any employee will
have been terminated, except for the Employment Agreements;


           (h)           Closing Deliveries.  Each of Premier and Merger Sub
shall have received all schedules, documents, certificates, instruments,
assignments and agreements referred to in Article 1, duly executed and delivered
in form reasonably satisfactory to Premier and Merger Sub.


Section 5.2                      The obligation of Root9B to consummate the
Transactions is subject to the satisfaction of each of the following conditions,
any one or more of which may be waived at the sole option of Root9B:


           (a)           Representations and Warranties.  The representations
and warranties of Premier and Merger Sub contained in this Agreement shall be
true and correct in all material respects when initially made and as of the
Effective Time.


           (b)           Covenants.  Each of Premier and Merger Sub shall have
performed and complied in all material respects with all covenants required by
this Agreement to be performed and complied with by Premier and Merger Sub on or
prior to the Effective Time.


           (c)           Proceedings.  No action, proceeding or order by any
court or other governmental agency or body shall have been instituted,
threatened whether orally or in writing, or entered concerning either Premier or
Merger Sub, or its business or restraining any of the Transactions.


           (d)           Government Approvals and Required Consents.  All
necessary consents of and filings with any Governmental Authority or other
person required to be made or obtained by Premier or Merger Sub relating to the
consummation of the Transactions shall have been obtained or made and no action
or proceeding shall have been instituted or threatened which could materially
affect, restrain or prohibit any of the Transactions.


           (e)           Closing Deliveries.  Root9B shall have received all
schedules, documents, certificates, instruments, assignments and agreements
referred to in Article 1, duly executed and delivered in form reasonably
satisfactory to Root9B .


           (f)           Issuance of Membership Interest.  The changes in the
ownership reflected in Schedule 2.4 will have been put into effect.


           (g)           Distributions and Payment of Bonuses.  Root9B will have
made a distribution to its current sole member as may be described in Schedule
2.8.


 
 

--------------------------------------------------------------------------------

 
           (h)           Tax Elections.  The changes to the tax status and
elections reflected in Schedule 2.4 will have been completed.


(i)           Employees.  Each of the individuals listed on Schedule 2.13(d)
will have accepted his or her offer of employment.


ARTICLE VI
POST CLOSING COVENANTS


Section 6.1.                      Working Capital and Loans.  Within 1 business
day of the Effective Time, Premier will make an additional contribution to the
capital of the Surviving Entity in an amount of $400,000 (less the Positive
Working Capital Amount), and will thereafter make additional capital
contributions, as and when needed, of up to an additional $500,000, for working
capital purposes of the Surviving Entity.  Within 60 days after the Effective
Time, Premier will have either: (i) paid the Chase Line of Credit and Chase
Equipment Financing in full; or (ii) removed Hipkins and Chad Carroll as
personal guarantors of those debts.


Section 6.2.                      Stock Option Grants.  Premier will reserve
200,000 shares of its common stock under the Option Plan for option grants to
employees of the Surviving Entity to be issued on terms mutually agreeable to
Premier and the CEO of Surviving Entity.


Section 6.3                      Conduct of Subsidiary Business
Post-Closing.  Premier will maintain the separate existence of the Surviving
Entity.


Section 6.4                      Registration of Shares.  If Premier at any time
within two years from the Effective Time  proposes for any reason to register
any of its securities under the Securities Act of 1933, as amended (the
“Securities Act”)  (other than pursuant to a registration statement on Forms
S-4, S-8 or similar or successor or another form which is not available for
registering Merger Shares for sale to the public), it shall, each such time
promptly give written notice to each original holder of Merger Shares of its
intention to do so, and, upon the written request, given within thirty (30) days
after receipt of any such notice, of the original holder(s) of the Merger Shares
to register such holder’s Merger Shares (which request shall specify the number
of Merger Shares intended to be sold or disposed of by such holder), Premier
shall use reasonable commercial efforts to cause the requested number of Merger
Shares to be registered under the Securities Act to permit the sale or other
disposition by the prospective selling holder. provided that (A) such shares
shall not be so included if in the good faith judgment of the underwriter, the
inclusion of such shares will adversely affect the offering (B) such shares
shall be subject to reduction or elimination if the same is required under
registration rights granted by Premier in connection with the offering for which
such registration statement was filed, and (C) the holder of the Merger Shares
shall provide appropriate disclosure, shall agree to indemnify Premier and any
underwriter, and shall pay its own commissions and the cost of registering the
Merger Shares in any jurisdiction where Premier would not otherwise have
registered shares in connection with the offering for which the registration
statement was filed.  Notwithstanding the foregoing, Premier shall have the sole
and absolute right to withdraw such registration statement at any time. Premier
shall not be obligated to register any Merger Shares that can then be sold under
the provisions of Rule 144 of the General Rules and Regulations under the
Securities Act.


 
 

--------------------------------------------------------------------------------

 
Section 6.5                      Further Action.  If at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement including, without limitation, the execution of
additional instruments, the proper officers and directors of Premier and Root9B
shall take all such necessary action.


ARTICLE VII
SURVIVAL; INDEMNIFICATION


Section 7.1                      Survival of Representations and
Warranties.  All representations, warranties, covenants and agreements contained
in this Agreement and the Related Documents shall be deemed to have been relied
upon by the parties and shall survive the Closing only until the 1-year
anniversary of the Effective Time and shall thereafter be of no further force or
effect, except as follows:
•           the representations and warranties set forth in Sections 2.10 (Title
to Assets), 2.13 (Benefit Plans), 2.14 (Taxes), 2.15 (Environmental Matters) and
2.19 (Proprietary Rights)will survive until the 2-year anniversary of the
Effective Time;
•           the indemnification obligations of any party for knowing and
intentional or fraudulent breaches of representations or warranties will each
survive until the expiration of the applicable statute of limitations; and
•           any claims made within the applicable survival period will survive
until finally resolved.


Section 7.2                      Indemnification by Root9B Indemnitor.   Except
as limited in this Agreement, from the Effective Time until the dates noted in
Section 7.1, the Root9B Indemnitor agrees to indemnify, defend, and hold the
Premier Indemnified Parties harmless from and against any and all
Losses  sustained by the Premier Indemnified Parties resulting from a Claim
arising from: (a) Root9B’s breach of any representation, warranty, covenant or
agreement made by Root9B or Hipkins in this Agreement or the Related Documents;
and (b) the operation of the Business or the ownership, maintenance, use or
operation of the Assets prior to the Effective Time; and (c) any Existing
Litigation.


Section 7.3                      Indemnification by Premier.  Except as limited
in this Agreement, from the Effective Time until the dates noted in Section 7.1,
Premier agrees to indemnify, defend, release and hold the Root9B Indemnified
Parties harmless from and against any and all Losses sustained by the Root9B
Indemnified Parties arising from Premier’s breach of any representation,
warranty, covenant or agreement made by Premier or Merger Sub in this Agreement
or the Related Documents.


 
 

--------------------------------------------------------------------------------

 
Section 7.4                       Indemnification Procedure.


           (a)           Notice. If an Indemnified Party has a Claim or Loss for
which the Indemnified Party is entitled to indemnification from an Indemnitor,
the Indemnifying Party will notify the Indemnitor in writing (the “Claim
Notice”) promptly after becoming aware of the Claim or Loss. A failure or delay
to promptly notify an Indemnitor of a Claim or Loss will only relieve the
Indemnitor of its obligation pursuant to this Article VII to the extent, if at
all, that the Indemnitor is prejudiced by reason of the failure or delay.


           (b)           Defense of Claim.  Promptly after receipt of any a
Claim Notice, the Indemnitor shall defend, contest, settle, compromise or
otherwise protect the Indemnified Party against any such Claim or Loss at
its/his own cost and expense with counsel reasonably satisfactory to the
Indemnified Party.  Each Indemnified Party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the Indemnitor will be entitled to control
the defense.  The Indemnified Party shall reasonably cooperate with the
Indemnitor’s requests at the Indemnitor’s expense concerning the defense of the
Claim.  No settlement shall be made without the consent of the Indemnified
Party, not to be reasonably withheld or delayed.


           (c)           Failure to Defend.  If the Indemnitor does not timely
defend, contest or otherwise protect against a Claim after receipt of the Claim
Notice, the Indemnified party will have the right, but not the obligation, to
defend, contest or otherwise protect against the same, make any compromise or
settlement, and recover the entire Loss from the Indemnitor.


Section 7.5                      Limits on Indemnification. The obligation of
each of Premier and the Root9B Indemnitor to provide indemnification will in no
event exceed the Escrow Share Value as measured at the Effective Time, except in
the case of fraud or willful malfeasance in which case there will be no
limit.  Premier will satisfy its indemnification obligations by the payment of
newly issued shares of Premier Common stock, up to the number of Escrow
Shares.  The Root9B Indemnitor will satisfy his indemnification obligations by
the surrender of Escrow Shares, with each share equaling the FMV on the date
that the Claim is to be paid.  If payments are required to be made which exceed
the Escrow Shares (ie: fraud or willful malfeasance) or which exceed, for
Premier, a number of shares equal to the Escrow Shares (ie: fraud or willful
malfeasance) the same shall be made in cash.


ARTICLE VIII
TERMINATION


Section 8.1                      Termination.  This Agreement may be terminated
and the Transactions may be abandoned:


 
 

--------------------------------------------------------------------------------

 
           (a)           by mutual written consent of Premier and Root9B;


           (b)           by Premier if any of the representations or warranties
of Root9B are not in all material respects true, accurate and complete or if
Root9B breaches any pre-closing covenant or agreement in any material respect,
and the same is not cured within 20 days after notice;


           (c)           by Root9B if any of the representations or warranties
of Premier or Merger Sub are not in all material respects true, accurate and
complete or if Premier or Merger Sub breaches any pre-closing covenant or
agreement in any material respect; and the same is not cured within 20 days
after notice;


           (d)           by Root9B if (A) the Closing has not occurred by
November 20, 2013 and (B) the failure of the Closing to occur was not due to
Root9B’s breach of this Agreement; or


           (e)           by Premier if (A) the Closing has not occurred by
November 20, 2013 and (B) the failure of the Closing to occur was not due to
either Premier’s or Merger Sub’s breach of this Agreement.


Section 8.2                      Effect of Termination. Any party that properly
unilaterally terminates this Agreement will provide written notice to the other
party or parties. In the event of a proper termination of this Agreement, the
Transactions will not take place. Notwithstanding such termination and anything
contained to the contrary in this Agreement, each party shall have the right to
seek all legal remedies available for breach of this Agreement by the other
party, including but not limited to such damages as are permitted by applicable
law.  An improper termination of this Agreement shall be construed as a material
breach of agreement.


ARTICLE IX
MISCELLANEOUS


Section 9.1                      Entire Agreement; Assignment.


           (a)           This Agreement, the Schedules and the Exhibits
constitute the entire agreement among the parties in respect of its subject
matter and supersede all other prior agreements and understandings, both written
and oral, among the parties in respect of that subject matter.


           (b)           Neither this Agreement nor any of the rights, interests
or obligations in this Agreement shall be assigned prior to the Effective Time
by operation of Law (including by merger or consolidation) or otherwise.  Any
assignment in violation of the preceding sentence shall be void.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 9.2                      Notices.  All notices and other communications
shall be in writing and shall be deemed given on the next business day after
being sent by a recognized overnight delivery service to the following addresses
or to another address that is provided pursuant to this section:


if to Premier or Merger Sub, to:
Premier Alliance Group, Inc.
45212 Sharon Road, Suite 300
Charlotte, North Carolina 28211
Attn: Mark S. Elliott
 
with copies to:
Ruskin Moscou Faltischek, P.C.
East Tower, 15 Floor
1425 RXR Plaza
Uniondale, NY 11556-1425
Attention: Stuart M. Sieger, Esq.
 
if to Root9B:
Root9B, LLC
5755 Mark Dabling Blvd. Suite 200
Colorado Springs, CO  80919
 
if to Eric Hipkins:
Eric Hipkins
320 Panther Court
Woodland Park, CO  80863
 
with copies to for either Root9B or Eric Hipkins:
Sparks Willson Borges Brandt & Johnson, P.C.
24 S. Weber Street Suite 400
Colorado Springs, Co 80903
Attention: Michele Berdinis, Esq.
 





Section 9.3                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the choice of law principles thereof; provided,
however, that the entity laws of the state of a party’s organization shall
govern for purposes of entity governance and matters of entity law.  Any
proceeding hereunder shall be brought only in the federal and state courts of
New York.  In the event of a dispute hereunder or relating hereto, the party
prevailing shall be entitled to recover its reasonable legal fees and expenses
from the party not prevailing.


 
 

--------------------------------------------------------------------------------

 
Section 9.4                      Expenses.  Root9B shall be solely responsible
for the legal, accounting and other fees and expenses incurred by Root9B in
connection with the execution of this Agreement and the consummation of the
Transactions.  Premier and Merger Sub shall be solely responsible for the legal,
accounting and other fees and expenses incurred by Premier and Merger Sub in
connection with execution of this Agreement and the consummation of the
Transactions.


Section 9.5                      Descriptive Headings.  The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.


Section 9.6                      Amendment; Waivers.  This Agreement may be
amended, modified or supplemented only by an instrument in writing executed by
all of the parties.  Any waiver of any terms and conditions must be in writing,
and signed by the parties.  The waiver of any of the terms and conditions of
this Agreement shall not be construed as a waiver of any other terms and
conditions.


Section 9.7                      Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this Agreement, or the application
thereof to any person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


Section 9.8                      Specific Performance.  The parties agree that
irreparable damage would occur in the event that the Transactions are not
performed in accordance with their specific terms or were otherwise breached.  A
non-breaching party shall be entitled to injunctions, specific performance or
other equitable relief in addition to any other remedy to which they are
entitled at law or in equity.


Section 9.9                      Counterparts.  This Agreement may be executed
in two or more counterparts, including via facsimile or other electronic means,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.


Section 9.10                      Further Assurances.  Each party to this
Agreement agrees (a) to furnish upon request to the other party such further
information, (b) to execute and deliver to the other party such other documents
and (c) to do such other acts and things as the other party reasonably requests
for the purpose of carrying out the intent of this Agreement.


Section 9.11                      Interpretation.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


 
 

--------------------------------------------------------------------------------

 
Section 9.12                      Parties in Interest; No Third Party
Beneficiaries.  Except as otherwise provided herein, the terms and conditions of
this Agreement shall inure to the benefit of the parties hereto and shall be
binding upon their respective heirs, legal representatives, successors and
assigns.  Except as otherwise expressly provided herein, neither this Agreement
nor the Transactions shall be deemed to confer upon any person not a party
hereto any rights or remedies hereunder.


ARTICLE X
DEFINITIONS


The following words will have the following definitions:


“Articles of Merger” means the articles of merger required by the NCLLCA to be
filed in North Carolina to give effect to the Merger and the articles of merger
required by the CCAA that must be filed in Colorado to give effect to the
Merger.


“Assets” means all of the assets used in the Business or reflected in the
Financial Statements.


“Benefit Plan” means all employee compensation, incentive, fringe or benefit
plans, programs, policies, commitments or other arrangements (whether or not set
forth in a written document) covering any active, former or retired employee or
consultant of the Root9B, or any trade or business (whether or not incorporated)
which is a member of a controlled group or which is under common control with
the Root9B within the meaning of Section 414 of the Code, or with respect to
which the Root9B has or may in the future have liability.


“Business” means the business of Root9B as presently conducted.


“Cash Consideration” means $343,000.


“CCAA” is the Colorado Corporations and Associations Act.


“Chase Equipment Loan” means the equipment loan from JP Morgan Chase to Root9B.


“Chase Line of Credit” means the line of credit from JP Morgan Chase to Root9B.


“Claims” means all suits, actions, claims, disputes, litigation, hearings,
inquiries, proceedings, arbitrations or investigations.


“Closing” means the closing of the Transactions as provided in Article I.


“Code” means the Internal Revenue Code of 1986, as amended and regulations
issued pursuant to that code.


“Disclosure Schedule” means the Disclosure Schedule attached to this Agreement.


“Effective Time” means the date that the Merger becomes effective.


 
 

--------------------------------------------------------------------------------

 
“Employment Agreements” means the employment agreements between the Surviving
Entity and Eric Hipkins and the Surviving Entity and Michael Morris in the forms
attached as Exhibits B and C respectively.


“Encumbrances” means liens, pledges, security interests, mortgages, claims,
debts, charges, agreements or other encumbrances or restrictions on transfer of
any kind whatsoever.


"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Resources Conservation and Recovery
Act, 42 U.S.C. § 9601 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.;
the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq., each as amended; or any other applicable federal, state,
or local Laws, regulations, ordinances, decrees, rules, judgments, orders or
directives now or hereinafter in effect relating to the protection of human
health, safety or the environment, or otherwise relating to hazardous substances
generation, production, use, storage, treatment, transportation or disposal.


“Escrow Agent” means Ruskin Moscou Faltischek, P.C.


“Escrow Agreement” means the Escrow Agreement in the form attached to this
Agreement as Exhibit E.


“Escrow Shares” means 750,000 Merger Shares.


“Escrow Share Value” means the number of shares that constitute the Escrow
Shares × FMV.


“FMV” means the average closing price of the Premier Common Stock on the OTC
Bulletin Board for the 5 trading days ending 2 trading days prior to the date in
question.


“Governance Documents” means the articles/certificate of organization and
operating agreement for a limited liability company and the articles/certificate
of incorporation and bylaws for a corporation.


“Governmental Authority” means any federal, state or local court or
governmental, quasi-governmental or regulatory department or authority.


“Hazardous Substances" means any wastes, substances, or materials (whether
solids, liquids or gases) that are defined or regulated as hazardous or toxic
under any Environmental Law, including without limitation, substances defined as
"hazardous wastes," "hazardous substances," "toxic substances," "radioactive
materials," or other similar designations in any Environmental Laws, including,
without limitation, polychlorinated biphenyls (PCBs), asbestos, lead-based
paints and petroleum and petroleum products.”


 
 

--------------------------------------------------------------------------------

 
“Indemnified Party” means a Premier Indemnified Party and/or a Root9B
Indemnified Party.
 
 
“Indemnitor” means Premier and/or the Root9B Indemnitor.


“Insider” means: (i) any manager, officer, employee or consultant of the Root9B;
(ii) any member of the immediate family of any such person; (iii) any
corporation, partnership, trust or other entity in which the Root9B, or any
person or entity listed in (i) or (ii) has a greater than 5% interest or is a
director, manager, officer, employee, agent, joint venturer or partner or
trustee; (iv) any entity which controls, or is controlled by, or is under common
control with any of the individuals or entities described in the (i) or (ii).


“Know” or “Knowledge” refers to the actual knowledge of Hipkins or that which he
would know using reasonable commercial efforts.


“Laws” means any provision of any federal, state, local or foreign statute, law,
ordinance, rule, regulation, judgment, decree, order, concession, grant,
franchise, permit, consent or license or other governmental authorization or
approval.


“Losses” means damages and expenses (including, without limitation, reasonable
attorneys' and other advisors' fees and expenses).


“Material Adverse Effect” means any material adverse change to the Business,
Assets, financial condition, results of operations or prospects of the Root9B.


“Merger Consideration” means the Merger Shares and the Cash Consideration.


“Merger Shares” are a number of shares of Premier Common Stock equal to
$1,390,000 ÷ FMV.


“NCLLCA” is the North Carolina Limited Liability Company Act.


“Non-Competition Agreements” means the Non-Competition Agreement between Eric
Hipkins and Premier and the Non-Competition Agreement between Michael Morris and
Premier in the form attached as Exhibit D.


“Option Plan” means the 2008 Stock Option Plan of Premier.


“Premier Common Stock” means the $0.01 par value common stock of Premier which
is the same series and class that is currently being traded on the OTC Market.


“Premier Indemnified Parties” means Premier and its directors, officers,
employees, owners, agents, affiliates, successors and assigns.


 
 

--------------------------------------------------------------------------------

 
“Related Documents” means any and all agreements, certificates, instruments and
other documents that are provided as part of the Closing.


“Releases” are general releases, from each holder of Root9B Interests, in the
form of Exhibit F.


“Root9B Facilities” are 5575 Mark Dabling Blvd., Suite 250, Colorado Springs, CO
and 3463 Magic Dr., Suite 225, San Antonio, TX.


“Root9B Indemnitor” means Hipkins.


“Root9B Indemnified Parties” means members of Root9B at the Effective Time and
their heirs and both their successors and assigns.


“Root9B Interests” means all economic, governance and other rights of ownership
and equity participation in Root9B and all contracts relating to the same.
 
 
“Tax Return” means any return, declaration, report, information return or
statement relating to Taxes that is required to be filed with any Taxing
Authority.


“Taxes” means all taxes (and all penalties and interest imposed thereon) or
other assessments imposed by any  Taxing Authority, including, but not limited
to, those taxes related to income, gross receipts, gross income, sales, use,
excise, occupation, services, leasing, valuation, transfer, license, customs
duties or franchise.


“Taxing Authority” means any Governmental Authority having jurisdiction with
respect to any Tax.


“Transactions” the Merger and all other transactions contemplated by this
Agreement.


“Working Capital” means :


Cash and cash equivalents + Closing Accounts Receivables + pre-paid expenses –
trade accounts payable.


The formula above intentionally excludes any amount due and owing under the
Chase Line of Credit or the Chase Equipment Loan.  The Working Capital
Computation is annexed hereto as Schedule A.


“Working Capital Threshold” means $0.00.




[SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, each of the parties has caused this Agreement to
be duly executed on its behalf as of the Execution Date.


PREMIER ALLIANCE GROUP, INC.
 
 
By:______________________________
   Mark Elliott, CEO and President
 
ROOT9B, LLC
 
 
By:______________________________
          Eric Hipkins, Managing Member
 
ROOT9B PARTNERS, LLC
 
By: Premier Alliance Group, Inc., its sole member
 
 
By:______________________________
      Mark Elliott, CEO and President
 
The undersigned is made a party to this Agreement solely for purpose
of:  Section 1.4(c); Article II; Article VII; Article IX; and Article X.
 
 
__________________________________
Eric Hipkins, individually
 
   





Exhibits


Exhibit A – Operating Agreement of Merger Sub
Exhibit B – Employment Agreement for Eric Hipkins
Exhibit C – Employment Agreement for Michael Morris
Exhibit D – Non-Competition Agreement
Exhibit E – Escrow Agreement
Exhibit F – Forms of Release




Schedules


Schedule A – Working Capital Computation
Schedule 1.2 – Sharing of Merger Proceeds
Schedule 1.3 – Officers of Surviving Entity
Disclosure Schedule – Schedules relating to Article II and Article III



 
 

--------------------------------------------------------------------------------

 
